Appellate Case: 21-1395      Document: 010110652136     Date Filed: 03/03/2022   Page: 1
                                                                 FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         March 3, 2022
                             _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
     CEDRIC GREENE,

            Plaintiff - Appellant
                                                           No. 21-1395
     v.                                           (D.C. No. 1:21-CV-00385-LTB)
                                                            (D. Colo.)
     FRONTIER AIRLINES, INC.,

            Defendant - Appellee,
     _______________________________________

     CEDRIC GREENE,

            Plaintiff - Appellant
                                                           No. 21-1397
     v.                                           (D.C. No. 1:21-CV-00330-LTB)
                                                            (D. Colo.)
     DENVER COUNTY COURT;
     RODEWAY INN/OYO HOTEL,

            Defendants - Appellees,
                          _________________________________

                             ORDER AND JUDGMENT *
                             _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.


 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and Mr. Greene’s briefs. See Fed.
 R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-1395   Document: 010110652136     Date Filed: 03/03/2022   Page: 2



                          _________________________________

       These appeals arise from the district court’s filing restrictions on Mr.

 Greene. Mr. Greene sued, and the court dismissed the suits for failure to

 comply with filing restrictions. He moved to reinstate the suits, but the

 court denied these motions. Mr. Greene appeals the denial of his motions,

 and we affirm.

 1.    The district court imposed filing restrictions on Mr. Greene.

       The district court imposed filing restrictions on Mr. Greene. See

 Greene v. Office of the Comptroller of the Currency, No. 19-cv-00821-

 LTB, (D. Colo. June 13, 2019), ECF No. 10. 1 Under these restrictions, Mr.

 Green must

       (1)    file a motion requesting leave to file pro se, including

              (a)   a list of all pending cases and the current status of each
                    one,

              (b)   a statement of the legal issues he plans to raise in the new
                    proceeding, addressing whether he has raised them before
                    in any federal court,

              (c)   a notarized affidavit certifying that his arguments are not
                    frivolous and that he will follow court rules, and

       (2)    submit the new proposed pleading.




 1
       Our court has also imposed filing restrictions on Mr. Greene. Since
 then, Mr. Greene has filed 28 appeals. Greene v. First to Serve Inc., 2022
 WL 386233, at *2 (10th Cir. Feb. 9, 2022) (unpublished).
                                         2
Appellate Case: 21-1395   Document: 010110652136   Date Filed: 03/03/2022   Page: 3



 Id. at 7 (Order Dismissing Action and Imposing Filing Restrictions,

 Greene). In our two suits, the district court ordered dismissal for failure to

 comply with some of these requirements.

       Mr. Greene doesn’t argue that he complied with the filing

 restrictions. He instead appears to question the fairness of the filing

 restrictions, characterizing them as a ban. But he doesn’t explain this

 characterization or say why a ban would be improper. Regardless of the

 validity of the filing restrictions, we’ve pointed out that Mr. Greene “was

 required to challenge them in his appeal of the order that imposed them.”

 Greene v. First to Serve Inc., 2022 WL 386233, at *2 (10th Cir. Feb. 9,

 2022) (unpublished). And we’ve elsewhere upheld these filing restrictions.

 E.g., Greene v. Denver Cty. Court, Nos. 21-1051, 21-1070, & 21-1245,

 2021 WL 4272901, at *2 (10th Cir. Sept. 21, 2021) (unpublished). Given

 our prior decision upholding the filing restrictions, we affirm the denials

 of Mr. Greene’s motions for reinstatement.

 2.    Mr. Greene is not entitled to proceed in forma pauperis.

       Though the filing fee is $505, Mr. Greene seeks leave to proceed in

 forma pauperis. Because he can’t afford the filing fee, we can grant Mr.

 Greene in forma pauperis status upon the assertion of a nonfrivolous

 argument. See 28 U.S.C. § 1915(a)(3); Rolland v. Primesource Staffing,

 L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007). But he hasn’t presented a



                                        3
Appellate Case: 21-1395   Document: 010110652136   Date Filed: 03/03/2022   Page: 4



 nonfrivolous argument for reversal. So we deny leave to proceed in forma

 pauperis.

                                      * * *

       We affirm the denial of Mr. Greene’s motions for reinstatement and

 deny his motions for leave to proceed in forma pauperis on appeal.

                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




                                        4